Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 4, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. 8728432.
Arai teaches, especially in col. 4-6, making carbon black and treating it with ozone.
The overlapping temperatures and BET ranges render the claims obvious; since the zones are interconnected, no difference is seen in the temperatures. As to the volatiles and resistance, no differences are seen since the process can be the same. Transferring to a different reactor is obvious, as the conditions of the processes are different. Note that Arai shows two completely different reactors, see also col. 13, thus actually Arai inferentially requires this feature.

Claims 1, 3, 4, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Arai taken with Bergemann et al. 8420044.
Arai, above, does not teach the volatile content, however Bergemann teaches, especially in col. 3-4, ozone treated carbon black having high volatile content. Using the Arai process to form the carbon is an obvious expedient to create a carbon having the desired area.

Claims 1, 3, 4, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Arai taken with Stenger et al. 8574527.
Arai, above, does not teach the volatile content, however Stenger teaches, especially in col. 6 and table 1, ozone treating a low volatile carbon black. Using the Arai process to form the carbon is an obvious expedient to create a carbon having the desired area.

s 1, 3, 4, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Arai taken with Belmont et al.  8501148.
Arai, above, does not teach the resistance, however Belmont teaches, especially in col. 2-4 and 13, ozone-treating furnace black to create the claimed value. Using the Arai process is an obvious expedient to create carbon having the desired area.

Claims 1, 3-5, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Belmont with Arai.
Belmont teaches, especially in col. 13, a furnace process to make carbon black and ozone treatment, however does not teach the claimed temperatures. Arai teaches them to make carbon black, thus using them is an obvious expedient to create the desired carbon. Using a different reactor is obvious since the conditions are very different in the formation versus treatment steps.

Claims 1, 3-5, 7, 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10920086 in view of Arai or Belmont. 
The patented claims do not recite how the carbon was made, however Arai and Belmont do. Treating a carbon made by the Arai/Belmont processes by the method of ‘086 is an obvious expedient to make an oxidized carbon black. Using a nitrogen purge in the present process is obvious to terminate the oxidation.

Applicant's arguments filed 7/19/21 have been fully considered but they are not persuasive.
Since Arai performs the claimed oxidation, the volatile content is deemed possessed, especially in view of the patents discussed below. Applicants should show a difference. Arai teaches a furnace temperature of 1200-1500 in col. 4 line 32. Arai shows a carbon black reactor by itself (compare to applicant fig. 3), and a different reactor. Thus, there is logically a transfer of the carbon to the other reactor. The allegation that Arai does not oxidize has been addressed; prior comments of record are incorporated herein by reference. The rejection headed by Belmont uses the temperature of Arai. The 
US patent 6471763 is cited to show that increasing the volatile content of carbon black increases its hydrophilic tendency and compoundability in aqueous binder systems, see col. 2. US patent 3959008 is cited to show that oxidants such as ozone increase the volatile content of carbon black, see col. 3-4.
In other matters, the priority document can be viewed on the PAIR system. Thus it is present. Evidence that it is a certified copy does not appear present. Regardless, since all non-ODP documents applied are before the date of the earliest claimed priority, the document (nor the ‘perfection’ thereof) would not appear germane in any way to removal of applied art, or any other issue raised above.
Drawings are reviewed by the drawings branch, which has standards for drawings. It should not be assumed that the drawings meet these standards, or even that the drawings have been reviewed. In so far as applicant desires that the examiner comment on the drawings, the following is offered:
 The present drawings are only described in the broadest terms in the specification, and do not discuss why in figure 1 the dark blobs turn into dark circles, nor why in figure 2 dark circles appear. In fact, the scant description of figure 2 in the specification actually appears to contradict what figure 2 shows. Figure 3 has no reference numbers and does not show a second reactor. Thus no figure, either by itself or in view of the specification, has any value whatsoever for imparting patentability to the present claims, or any limitation therein.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736